Citation Nr: 0942854	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Propriety of the reduction of the evaluation for 
bilateral hearing loss from 10 percent to non-compensably 
disabling.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION


The Veteran had active duty service from November 1951 to 
August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran disagreed with both the reduction of his 
hearing loss evaluation which was set out in the March 2008 
rating decision and he also disagreed with the percentage of 
hearing loss evaluation assigned by the March 2008 rating 
decision.  

In October 2008, the Veteran indicated that he desired to 
attend a hearing to be conducted by a Veteran's Law Judge in 
Washington, D.C.  In October 2009, the Veteran indicated that 
he was withdrawing his request for a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
inform the Veteran if any further action is required on his 
part.  


FINDING OF FACT

The November 2007 rating decision which granted a 10 percent 
evaluation for bilateral hearing loss was based on clear and 
unmistakable error.




CONCLUSION OF LAW

The rating for the service-connected bilateral hearing loss 
was properly reduced to a noncompensable level, and the 
criteria for restoration of a 10 percent evaluation for the 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(a) and (e), 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

As set out below, the issue of the propriety of the reduction 
of the evaluation for bilateral hearing loss from 10 percent 
to non-compensably disabling is based on a finding of CUE in 
a November 2007 rating decision.  Although the VCAA is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to claims based on 
clear and unmistakable error (CUE).  In Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals 
for Veterans Claims (Court) held that CUE claims are not 
conventional appeals but rather requests for revision of 
previous decisions.  As a consequence, the VCAA (and, it 
follows, its implementing regulations) is not for application 
in these matters.  

Further, the Board observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105(a) and (e).  A December 2007 notice 
letter informed the Veteran of the proposal to reduce the 
disability evaluation for his service-connected hearing loss 
from 10 percent to non-compensable based on CUE.  
Significantly, the Veteran was provided with the reason for 
the proposed reduction and the type of information or 
evidence he could submit in response.  He was informed of his 
right to a personal hearing and his right to representation.  
The letter also informed the Veteran that, unless additional 
evidence is received within 60 days, his hearing loss 
evaluation would be reduced.  The Veteran did not produce any 
additional evidence in support of his claim during the 60 day 
time period.  He merely submitted a statement expressing 
dissatisfaction with the proposed reduction and requested 
another VA examination.  

Propriety of the reduction of the evaluation for bilateral 
hearing loss from 10 percent to 0 percent disabling

As a preliminary matter, the Board notes that the veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, 
notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, and an 
opportunity to submit evidence against a proposed reduction).  
Furthermore, as set out above, the Board finds that the RO 
has complied with this regulation.  Therefore, the Board will 
only focus on the propriety of the reduction.  

Previous determinations which are final and binding, 
including degree of disability, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).  

The decision in this case is based on CUE and not on a 
finding of a stabilization of a disability evaluation.  
38 C.F.R. § 3.344 is not applicable.  

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).
 
The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 
313 (en banc).

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  Id.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.  In the current case, the Board 
finds that exceptional hearing loss is not present and the 
alternative method of rating hearing loss is not applicable.  

A VA audiological evaluation which was conducted in October 
2007 resulted in pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
70
80
LEFT
35
15
30
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

While the RO assigned a 10 percent evaluation for the 
bilateral hearing loss based on the October 2007 VA 
examination, the audiometric results from October 2007 result 
in a non-compensable evaluation when correctly applied.  The 
average of the pure tone thresholds for 1000, 2000, 3000 and 
4000 Hertz was 52.5 decibels in the right ear and 45 decibels 
in the left ear.  When these numbers are combined with speech 
recognition thresholds of 88 percent in the right ear and 92 
percent in the left ear, the resulting Roman Numerals from 
Table VI are II for the right ear and I for the left ear.  
When II and I are combined under Table VII, the resulting 
disability evaluation is 0 percent.  

The Rating Specialist who prepared the November 2007 rating 
decision granting a 10 percent evaluation incorrectly used 
speech recognition scores of 75 percent for the right ear and 
70 percent for the left ear when arriving at the compensable 
determination.  The report of the October 2007 VA examination 
clearly and unmistakably demonstrates that the speech 
discrimination scores were 88 percent in the right ear and 92 
percent in the left ear.  When the correct speech recognition 
scores are used, a non-compensable evaluation is the result.  

The Board finds that the evidence produced by the October 
2007 VA audio examination clearly and unmistakably results in 
a finding that the Veteran's hearing loss was at a non-
compensable level based on the applicable hearing loss 
criteria.  The Board finds that CUE exists in the November 
2007 rating decision which (granted service connection for 
and) assigned a 10 percent disability evaluation for hearing 
loss, as the correct facts, as they were known at the time, 
were not before the adjudicator.  The rating specialist 
incorrectly applied the wrong data (the speech recognition 
score) when determining that a compensable evaluation was 
warranted.  

The Board finds that the RO's reduction of the Veteran's 
disability evaluation from 10 percent to a non-compensable 
evaluation was warranted.  The propriety of the reduction was 
correct.  


ORDER

The reduction of the 10 percent rating to a non-compensable 
rating for bilateral hearing loss was proper; the restoration 
of the rating sought by the veteran is denied.  


REMAND

The veteran was afforded VA audiology examinations in 
connection with his hearing loss claim in October 2007 and 
August 2008.  Although both examiners provided the 
audiometric findings, neither examiner commented on the 
functional effects caused by the hearing disability in any 
way.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  

In Martinak, the Court noted that, unlike the rating schedule 
for hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted.  The 
Board finds that there is a lack of any evidence regarding 
how the service-connected hearing loss affects the Veteran's 
activities and daily interactions.  The examiner did not 
elicit any pertinent information from the Veteran nor was any 
provided.  The Board is unable to determine if the Veteran's 
hearing loss is productive of such disability that an 
extraschedular evaluation is warranted.  

Given the above, the Board finds that further VA examination 
of the veteran is required prior to adjudication of this 
appeal.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for bilateral hearing loss since 
2008.  After securing any necessary 
releases, obtain these records.  

2.  The Veteran should be afforded an 
audiology examination to determine the 
current severity and all manifestations 
of his bilateral hearing loss and the 
functional effects caused by that loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examination report must fully describe 
the functional impairment and effects 
caused by the hearing disability.  Any 
opinion offered must be supported by a 
clear rationale.  The claims file must be 
made available to the examiner for review 
of pertinent evidence included therein 
and the examination report should reflect 
that such a review was conducted.

3.  After completing any further 
development deemed necessary, 
readjudicate the claim.  If such action 
does not resolve the claim to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board  
for further appellate review, if in 
order.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


